Fourth Court of Appeals
                                        San Antonio, Texas
                                    MEMORANDUM OPINION
             Nos. 04-19-00254-CR, 04-19-00256-CR, 04-19-00257-CR, 04-19-00260-CR

                                         John Gabriel CASTILLO,
                                                Appellant

                                                      v.

                                           The STATE of Texas,
                                                 Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
              Trial Court Nos. 2016CR10071, 2018CR0407, 2019CR2595, 2019CR2598
                           Honorable Stephanie R. Boyd, Judge Presiding

PER CURIAM

Sitting:           Patricia O. Alvarez, Justice
                   Luz Elena D. Chapa, Justice
                   Irene Rios, Justice

Delivered and Filed: June 12, 2019

DISMISSED

           The trial court’s certification in each of these appeals state that “this criminal case is a plea-

bargain case, and the defendant has NO right of appeal.” Each clerk’s record contains a written

plea bargain, and the punishment assessed did not exceed the punishment recommended by the

prosecutor and agreed to by the defendant; Rule 25.2(a)(2) applies. See TEX. R. APP. P. 25.2(a)(2).

           This court must dismiss an appeal “if a certification that shows the defendant has the right

of appeal has not been made part of the record under these rules.” Id. R. 25.2(d); see Chavez v.

State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
                                     04-19-00254-CR, 04-19-00256-CR, 04-19-00257-CR, 04-19-00260-CR


       On May 6, 2019, we notified Appellant that these appeals would be dismissed under Rule

25.2(d) unless amended trial court certifications showing that Appellant has the right of appeal

were filed in this court by May 28, 2019. See TEX. R. APP. P. 25.2(d), 37.1; see also Dears v.

State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005); Daniels v. State, 110 S.W.3d 174, 176 (Tex.

App.—San Antonio 2003, no pet.). On May 31, 2019, court-appointed appellate counsel filed a

letter acknowledging that Appellant has no right of appeal in these cases.

       Absent amended trial court certifications showing that Appellant has the right of appeal,

Rule 25.2(d) requires this court to dismiss these appeals. See Dears, 154 S.W.3d at 613; Daniels,
110 S.W.3d at 176. Accordingly, these appeals are dismissed.

                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-